Citation Nr: 0309253	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  98-08 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder.  

2.  Entitlement to service connection for sleep disturbances 
and chronic fatigue, each claimed as due to undiagnosed 
illness.  

3.  The propriety of an initial 10 percent evaluation for 
service-connected acneform rash, with acneform scars, upper 
chest and back (skin disorder herein).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from March 1981 to 
September 1991, including service in the Southwest Asia 
theater of operations from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision which, in 
pertinent part, established service connection for a skin 
disorder, assigned a 10 percent disability evaluation for 
this, and denied the remaining benefits sought on appeal.  
See Board decision dated in February 2000 as to claims 
previously on appeal.  In February 2000, the Board remanded 
the claims presently on appeal for necessary development, 
primarily for VA examinations.  The veteran was scheduled, 
but he failed to appear, for the Board requested VA 
examinations.  Accordingly, no further action is indicated.  

The veteran's claim regarding the propriety of an initial 10 
percent evaluation for service-connected acneform rash is the 
subject of the following Board Remand.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims adjudicated on 
the merits herein, obtained all relevant and available 
evidence identified by the veteran, and scheduled him for all 
appropriate VA medical examinations, all in an effort to 
assist him in substantiating his claims for VA compensation 
benefits.  

2.  The veteran's dysthymic disorder was incurred in his 
active military service.  

3.  Current chronic sleep disturbance, due to an undiagnosed 
illness, is shown to be due to the veteran's active military 
service.  

4.  Chronic fatigue is not shown in service, or on present 
examination, to include chronic fatigue resulting from an 
undiagnosed illness.  


CONCLUSIONS OF LAW

1.  Dysthymic disorder was incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  

2.  An undiagnosed chronic sleep disorder is presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1113, 1117, 
1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317, (2002).  

3.  A chronic fatigue disorder was not incurred in or 
aggravated by service and may not be presumed to be of 
service onset.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.317, (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issues 
addressed on the merits herein.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
codified at 38 C.F.R. § 3.159)(VCAA).  With regard to the 
issues adjudicated on the merits herein, the veteran was 
provided adequate VA examinations a number of times, most 
recently in September 1997.  In this regard, it should be 
noted that the veteran was scheduled for VA examinations in 
July 2002, but he failed to appear at any of the 
examinations.  Further development is not indicated as to the 
service connection claims, which are adjudicated on the basis 
of the evidence of record.  Additionally, all identified VA 
and private treatment records pertinent to the appeal have 
been obtained.  Accordingly, the Board finds that VA has met 
its duty to assist.  

As to these same claims adjudicated on the merits herein, VA 
has also met VCAA's notice requirements: The June 1998 
statement of the case (SOC) and the November 2002 
supplemental statement of the case (SSOC) clearly explain why 
the evidence submitted to date does not support the claims on 
appeal.  Additionally, the veteran was provided an 
opportunity for a personal hearing, either at the RO or 
before the Board, but he indicated that he did not want any 
hearing.  He failed to report to VA examinations scheduled in 
July 2002.  The salient point is that the veteran was 
afforded every opportunity to provide his sworn testimony and 
to submit evidence to substantiate his claims on appeal.  
Notice of VCAA was provided in April 2001.  Moreover, the 
above correspondences, notices and development actions 
indicate that the veteran and his representative were advised 
of what he needed to do to support each of his claims on 
appeal, and what VA would do in response.  The above 
demonstrates that as to the claims adjudicated on the merits 
herein, the veteran was advised of what sort of evidence was 
needed to prove these claims, he was advised of what evidence 
or information he needed to submit to VA, and he was advised 
of what evidence VA was to obtain on its own, or in response 
to information provided by the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board concludes 
that VA has met both the duty to assist and notice provisions 
of VCAA; further development would serve no useful purpose as 
to the claims adjudicated on the merits herein, two of which 
are adjudicated favorably to the veteran.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board is charged with the duty to assess the credibility 
and weight given to the evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999). If all the 
evidence is in relative equipoise, the benefit of the doubt 
shall be resolved in the appellant's favor, and the claim 
shall be granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

I.  Dysthymic Disorder.  

The appellant asserts that his current dysthymic disorder was 
incurred in service, which included overseas service during 
the Persian Gulf War.  The veteran claims that he received 
treatment in service for alcohol abuse and anger management, 
and that the symptoms necessitating such treatment are 
related to his present dysthymic disorder.  He supports his 
claim with a December 1999 medical opinion of N. Tregubov, 
M.D..  Dr. Tregubov's December 1999 medical opinion statement 
associates the veteran's inservice treatment for alcohol 
abuse and excessive anger with his current diagnosis of 
dysthymic disorder.  

The RO denied this veteran's claim primarily on the basis 
that the RO found that the service medical records showed no 
such treatment.  Thus, the RO found the December 1999 medical 
opinion to be a little probative value since it was found to 
be based on a faulty medical history.  The Board finds that 
service connection is warranted, as the service medical 
records indeed do show such treatment in 1987.  Thus, the 
Board finds that the probative value of the December 1999 
medical nexus opinion, in light of the accurate medical 
history as documented in the service medical records, is of 
sufficient weight as to warrant a grant of the claim. 

Service medical records show notation of treatment and 
counseling regarding alcohol abuse in April 1987 as well as 
stress and anger management classes in September 1987.  This 
treatment was not routine or administrative in nature, where 
information is provided to individuals in large groups.  
Rather, a September 15, 1987 record indicates that the 
veteran's participation in an anger management class was in 
response to a reported incident of spousal abuse.  
Furthermore, notation was made than any future incidents 
would be referred to command.  No further incidents are 
indicated, but the above notations show that the December 
1999 medical history of Dr. Tregubov is accurate and 
supported.  

A December 1999 medical opinion of Dr. Tregubov indicates 
that it is his opinion that it is at least as likely as not 
that the veteran's documented 1987 inservice treatment for 
alcohol abuse and anger management constitute medical 
evidence of symptoms of dysthymic disorder in service.  Dr. 
Tregubov explains that dysthymic disorder may be identified 
by feeling of irritability and excessive anger, as well as 
the use and abuse of alcohol as a tool of self-medication, in 
an attempt to control symptoms of depression associated with 
the dysthymic disorder.  

VA examinations of January and September 1997 similarly show 
diagnoses of dysthymic disorder, albeit in partial remission 
most recently.  

Given the above evidence, including the treatment in service 
and medical nexus opinion evidence of Dr. Tregubov, the Board 
finds that the evidence of record supports the claim of 
service connection for dysthymic disorder as directly 
incurred in or aggravated by the veteran's military service.  



II.  Chronic Sleep and Fatigue Disorders, as Undiagnosed 
Illnesses.  

For VA purposes, the diagnosis of chronic fatigue syndrome 
(CFS) requires: (1) the new onset of debilitating fatigue 
severe enough to reduce daily activity to less than 50 
percent of the usual level for at least 6 months, and (2) the 
exclusion, by history, physical examinations, and laboratory 
tests, of all other clinical conditions that may produce 
similar symptoms, and (3) 6 or more of the following: (i) 
acute onset of the condition, (ii) low grade fever, (iii) 
nonexudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance. 38 C.F.R. § 4.88a (2002).

The record shows that the veteran had service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  VA is authorized to pay compensation to any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness (or combination of undiagnosed 
illnesses) that either became manifest during service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or became manifest to a degree of 10 percent or more not 
later than December 31, 2006.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2002) (66 Fed. Reg. 56614-56615 
(Nov. 9, 2001)). 

In order to establish service connection for a disability 
occurring in the Persian Gulf War under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 noted above, a veteran 
need only present some evidence (1) that he or she is "a 
Persian Gulf veteran"; (2) "who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317"; (3) that "became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006"; and (4) that such symptomatology "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  38 C.F.R. § 3.317(a).  For the 
purposes of 38 C.F.R. § 3.317, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Service medical records do not show the presence of sleep 
disturbance or chronic fatigue.  However, the post-service 
medical evidence shows a long repeated history of undiagnosed 
sleep disturbance-that is, sleep disturbances of unknown 
clinical etiology, from approximately 1993 to the present.  

The criteria for chronic sleep disturbance are met under 38 
C.F.R. § 3.317(b), but not for chronic fatigue syndrome.  The 
veteran is noted to have been diagnosed with chronic sleep 
disturbances of unknown etiology on VA examination in January 
1997.  The documented clinical history shows a repeated 
history of chronic sleep disturbances since the veteran's 
service in the Southwest Asia theater of operations.  Chronic 
fatigue, however, is not demonstrated by any medical evidence 
of record, including on VA examinations in January and 
September 1997.  Accordingly, while service connection is 
warranted for chronic sleep disturbance of unknown etiology, 
service connection for chronic fatigue is not warranted. It 
is also noted that the private and VA treatment records, 
including service medical records, show no complaints of or 
treatment for chronic fatigue other than complaints of sleep 
impairment and associated lack of energy.  

In finding so, it is emphasized that on VA examination in 
September 1997, a VA examiner opinion that further VA 
examination was necessary to determine whether or not the 
veteran's complaint of "poor concentration" [possible 
fatigue?] is related to his dysthymic disorder, a separate 
mood disorder, or some other sort of physical problem 
secondary to Operation Desert Storm.  The veteran was 
scheduled for this VA examination in July 2002, but he failed 
to report at the appropriate time.  Accordingly, while 
service connection for chronic sleep disturbance of unknown 
etiology is warranted based on prior VA examination, service 
connection for claimed, but undocumented, chronic fatigue is 
clearly not warranted. 

The claim of chronic fatigue is denied as against the 
preponderance of the evidence of record.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board recognizes that recent legislation has expanded the 
provisions of 38 U.S.C.A. § 1117 to include chronic fatigue 
syndrome and expanded the provisions of 38 U.S.C.A. § 1118 to 
include the signs and symptoms noted in 38 C.F.R. § 3.117(b) 
that may be manifestations of an undiagnosed illness.  Those 
changes are effective from March 1, 2002.  Section 202 of HR 
1291, the "Veterans Education and Benefits Expansion Act of 
2001".  Public Law 107-103, 115 Stat. 976 (2001).  Since the 
evidence does not demonstrate the presence of chronic fatigue 
syndrome, the Board finds that there is no prejudice to the 
veteran in not remanding the case to the RO for consideration 
of the new law prior to its consideration of the issue of 
service connection for chronic fatigue syndrome.  Karnas, 1 
Vet. App. 308.  In summary, the evidence does not demonstrate 
the presence of chronic fatigue syndrome, and it does not 
show objective indicators of an undiagnosed illness 
manifested by fatigue.  Accordingly, the claim must be denied 
as to this aspect only.  

ORDER

The claim of service connection for dysthymic disorder is 
granted. 

The claim of service connection for chronic sleep 
disturbances is granted. 

The claim of service connection for chronic fatigue syndrome, 
to include chronic fatigue claimed as a result of undiagnosed 
illness, is denied.  


REMAND

The veteran's claim questioning the propriety of an initial 
10 percent evaluation for service-connected acneform rash 
with acneform scars, upper chest and back, has not been 
reviewed at the RO since June 1998, despite a request to do 
so in the Board's February 2000 Remand.  The United States 
Court of Appeals for Veterans Claims (Court) has specifically 
mandated that a Board Remand confers on the veteran--as a 
matter of law--the right to compliance with Board Remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Given those pronouncements, and the continuing need for 
necessary development, the Board finds that a second Board 
Remand for the previously requested development is required, 
even though it will, regrettably, further delay a decision in 
this matter.  Id. 

The RO has not considered the veteran's claim in light of the 
medical evidence of record since a June 1998 statement of the 
case (SOC), despite the receipt of additional medical 
evidence in December 1999, nor has the RO considered the 
claim in light of the amended criteria for rating this 
disability.  Additionally, the November 2002 supplemental SOC 
(SSOC) included no discussion of the claim in light of all of 
the evidence of record, including that received both before 
and after the June 1998 SOC, and the SSOC included no 
reference to or discussion of the revised criteria for 
evaluating the veteran's service-connected acneform rash 
under 38 C.F.R. § 4.118, Diagnostic Code 7806, amendments 
which became effective on August 30, 2002, when the claims 
file was at the RO.  

The Board notes that the veteran has the right not only to 
have the additional December 1999 medical evidence reviewed 
at the RO in the first instance, but he has a right to have 
his claim reviewed under the revised criteria for service 
connected acneform rash, at Diagnostic Code 7806.  See 38 
C.F.R. § 20.1304(c); See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  This right has not been waived in this case.  

Given the wholesale nature of the development yet to be 
completed, and in view of the foregoing, this case is hereby 
REMANDED for the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any skin disorder or 
symptomatology, from November 1995 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from November 
1995 to the present--if not already of 
record, or as identified by the veteran.  
As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.

2.  The RO should complete any further 
development suggested by the record, 
including scheduling the veteran for a 
skin examination. 

3.  Thereafter, the RO should re-
adjudicate the appeal, to include 
consideration of the evidence received or 
submitted since the June 1998 statement 
of the case, as well as the revised 
criteria at 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  If the decision remains 
adverse to the veteran, he and his 
representative must be issued a SSOC 
which addresses evidence received since 
issuance of the June 1998 SOC, as well as 
both the former and revised criteria at 
38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002), effective August 30, 2002.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



